Citation Nr: 0912153	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-22 151	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for chronic lumbar strain 
with intermittent L5-S1 radiculopathy, currently rated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his friend


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
April 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that denied an increased rating 
for the veteran's service-connected intervertebral disc 
syndrome (IVDS).   

This issue was previously decided by the Board in a decision 
dated in September 2007.  The veteran thereafter timely 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an order dated in 
February 2008, the Court granted a joint motion by the 
veteran and VA, which was incorporated by reference, to 
vacate the Board's September 2007 decision and remand for 
readjudication in accordance with the joint motion.  

In the joint motion, the parties agreed that, although the 
Board had cited 38 C.F.R. § 4.40 (concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups), and § 4.45 (concerning weakened movement, 
excess fatigability, and incoordination) as applicable to the 
claim, the Board's analysis was silent as to how it applied 
these regulations to the facts of the case.  The parties also 
agreed that, in light of the fact that the Veteran's service-
connected back disability includes radiculopathy "the Board 
should consider whether a separate rating, even a non-
compensable rating, under the applicable DC for neurological 
symptomatology is warranted."  See 38 C.F.R. § 4.71a, Note 
(1) ("Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
Diagnostic Code.").  

The Board thereafter remanded to the agency of original 
jurisdiction (AOJ) in order to assure adequate notification 
as regards the Veterans Claims Assistance Act of 2000 (VCAA), 
which the United States Court of Appeals for Veterans Claims 
(Court) recently clarified as regards VA's duties to notify 
and assist claimants in substantiating claims for increased 
ratings benefits.  Vasquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The remand was also for the purpose of affording the 
Veteran with another examination of his back, and for AOJ 
consideration of newly received argument and evidence.  See 
38 C.F.R. § 20.1304(c) (2008); Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

The Board's remand orders have been complied with, and the 
case is once again properly before the Board for appellate 
review.    

Correspondence was received from the Veteran in March 2009, 
which was after the RO's most recent adjudication of the case 
in its December 2008 supplemental statement of the case 
(SSOC).  The correspondence consists of a SSOC Notice 
Response on which the Veteran checked the response stating 
that he has no other information or evidence to submit, and 
that the case should be considered by the Board as soon as 
possible.  Accompanying this form is a handwritten two-page 
statement from the Veteran.  The two-page statement is 
duplicative of arguments and evidentiary statements 
previously submitted by the Veteran.  In fact, the statement 
begins with "This is the second time I have sent this 
letter. . ."  Normally, absent a waiver from the veteran, a 
remand is necessary when evidence is received by the Board 
that has not been considered by the RO.  Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  Here, however, since the evidence received in 
March 2009 was duplicative of evidence received before the 
RO's most recent SSOC, and therefore was, in fact, considered 
by the RO in making its most recent determination, a remand 
is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  


FINDINGS OF FACT

The Veteran's service-connected back disability is evidenced 
by flexion limited to 30 degrees or less and intermittent 
radiculopathy symptoms; there is no evidence of 
incapacitating episodes, or of associated separately ratable 
objective neurological abnormalities.  


CONCLUSION OF LAW

The criteria for an increased rating for the veteran's 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.14, 4.40, 4.45, 4.7, 
4.71a, Diagnostic Code 5243 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May 2005 
and June 2008.  (Although the complete notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claims, any timing errors have been cured by the 
RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  

The veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The 
Veteran was also apprised that to substantiate his increased 
ratings claim he must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.  He was given the rating 
criteria for the disability for which he was seeking an 
increased rating, and was provided examples of the types of 
medical and lay evidence that the claimant may submit or ask 
VA to obtain that are relevant to establishing entitlement to 
increased compensation.  See Vasquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

The RO also provided a statement of the case (SOC) and a SSOC 
reporting the results of its reviews of the issue on appeal 
and the text of the relevant portions of the VA regulations.   

Regarding VA's duty to assist, the RO obtained the veteran's 
service treatment record (STR) file (which contains both 
medical treatment records and non-treatment medical records 
such as reports of physical examinations and reports of 
diagnostic studies, as well as administrative documents and 
dental treatment records), and post-service medical records, 
and secured examinations in furtherance of his claim.  VA has 
no duty to inform or assist that was unmet.  

The Veteran was afforded a VA spine examination given in May 
2005, shortly after he submitted his claim for an increased 
rating.  Briefly, that examiner found no indication of 
radiculopathy despite earlier EMG and nerve conduction 
studies that suggested radiculopathy.  Range of motion 
testing revealed that the Veteran could forward flex without 
hesitancy to 70 degrees, and could extend to 10 degrees.  He 
could heel walk and toe walk without difficulty.  There was 
no report of ankylosis in the spine.  The examiner's 
diagnoses were chronic lower back pain, and multiple level 
L4-L5 and L5-S1 mild degenerative disc derangement with 
intermittent mild right lumbar radiculopathy.  

In the course of the recent remand, the Veteran was afforded 
two back-related examinations:  an examination of the spine, 
and a neurological examination, both given in August 2008.  
At the neurological examination the Veteran reported that the 
back pain he experiences as a result of his in-service injury 
has increased over the years.  He reported that the pain 
comes and goes, but also reported that the pain never goes 
away.  He reported that bending, sneezing, or lifting a 
weight may cause pain.  The Veteran described the pain as 
sharp and said that it sometimes feels as though someone is 
stabbing him in the back.  He reported that the pain goes 
down to his hip and down the left leg.  He reported that he 
has had no back surgery.  As regards his sexual function, he 
reported being able to have an erection, but that he cannot 
sustain it.  

The Veteran reported flare-ups that are precipitated by 
sitting too long, or too much walking, standing, or lying 
down.  Aggravating factors include doing too much, especially 
lifting something heavy or sitting for too long.  Alleviating 
factors include application of heat.  He reported taking 
several medications that combine to help.  In general, he 
reported that the pain is present all the time now, but that 
sometimes it is worse.  The Veteran reported that the flare-
ups last from three to four days at a time, especially if he 
is sitting too long.  The Veteran reported pain, weakness, 
fatigue, and functional loss.  The Veteran reported that he 
has not worked since he got out of service due to his back 
trouble.  As noted, the Veteran reported pain on use and 
increased pain during flare-ups.  There was no weakened 
motion and no incoordination, but the Veteran reported 
fatigability.  

On examination, the examiner noted that the Veteran was 
wearing a back brace.  Cranial nerves were intact, motor was 
5/5.  Sensory was intact to pin, position, and vibration.  
Deep reflexes were 2+ and equal.  Toes were downgoing, and 
gait was normal.  He could walk on his heels and toes.  The 
back had firm paraspinals in the lumbar are, which softened 
on the right with lateral bends.  There was negative sciatic 
notch tenderness.  The examiner reported that the Veteran 
could bend only 10 degrees forward, but that lateral bends 
were done well.  

After discussing in detail the reviewed medical records, this 
examiner diagnosed ligamentous and facet disease of the 
lumbar spine with multilevel degenerative changes.  In 
response to the Board's question regarding whether the 
Veteran's spine disability has caused any associated 
objective neurologic abnormalities, the examiner specifically 
opined that there was no neurologic impairment present.  In 
answer to the Board's question of whether the Veteran's 
lumbosacral spine disability has caused any definable and 
additional disability or whether any radiculopathy is merely 
a symptom of the underlying spine disability that does not 
impose any additional disability, the examiner opined that 
the Veteran has had intermittent radicular symptomatology, 
especially in an L5-S1 distribution.  

The Veteran was afforded a VA spine examination the following 
week.  This examiner also summarized his review of the 
Veteran's medical history and records.  The Veteran reported 
that he did not presently use a cane, and that, while he had 
four different back braces and indicated that he wore one 
most of the time, he wore none of them to the examination.  
He reported that he could walk about a half a block before 
having to stop and rest for a minute or two before being able 
to walk for another half a block.  The Veteran again reported 
that he had had no surgery.  

Examination revealed a slow but symmetric gait.  Examination 
of the low back revealed a flattened lordosis with notable 
spasm of the paraspinal musculature, perhaps slightly more on 
the left than the right.  On range of motion testing the 
Veteran could only forward flex to 30 degrees with a feeling 
of something tearing; extension was to 10 degrees, as were 
left and right tilt.  Rotation was to 15 degrees bilaterally.  
After repetitive motion, the Veteran was able to forward flex 
to only 20 degrees, and could barely extend beyond neutral.  
All range of motion testing was accompanied with moaning and 
groaning, even on the first set of repetitions.  

Neurologic examination revealed reflexes that were 2+ at the 
knees, and 1+ at the right tendo-Achilles.  Plantar reflexes 
were downgoing.  Motor strength was intact, with only minor 
deviations from maximums.  Sensory was intact to pin, light 
touch, and vibration throughout both lower extremities; the 
lateral border of the left foot (the S1 distribution) was 
slightly diminished in pin sensation compared to the right, 
but he still felt the pin.  

The examiner diagnosed degenerative disk disease of the 
lumbar spine, intermittent left sciatica, and osteoarthritis 
of the lumbar spine.  The examiner opined that decreased left 
ankle jerk and slightly reduced pin sensation on the lateral 
border of the left foot is more likely than not associated 
with the degenerative disk disease and osteoarthritis of the 
lumbar spine.  The examiner also opined that the Veteran's 
urinary symptoms are more likely than not the result of his 
benign prostatic hypertrophy, and not related to any 
neurologic disease.  Similarly, the Veteran's reported 
gastroesophageal reflux disease (GERD) and erectile 
dysfunction were determined to be associated with local 
disease rather than with any neurologic disease.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  

The Court has also found that staged ratings are appropriate 
for an increased-rating claim when the factual findings show 
distinct time periods where a service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2008).  Here, as will be 
seen, there is no medical evidence of record that would 
warrant a staged rating for this increased rating claim.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2008).  Here, 
as noted in the foregoing examination reports, and as will be 
discussed in more detail below, these regulatory provisions 
were taken into account in assessing the range of motion of 
the veteran's spine disability during examination.  

The VA schedule for rating disabilities of the spine provides 
for the evaluation of all spine disabilities under a General 
Rating Formula for Diseases and Injuries of the Spine.  The 
General Rating Formula is for use with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  A note calls for evaluation of any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a.  

Under the General Rating Formula, a 10 percent evaluation is 
for application with forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  

A 20 percent evaluation is for application with forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation under the new criteria is for 
application when forward flexion of the cervical spine is 15 
degrees or less; or where there is favorable ankylosis of the 
entire cervical spine.  

A 40 percent evaluation is for application when there is 
unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  

A 50 percent evaluation is for application when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation is for application when there is 
unfavorable ankylosis of the entire spine.  Id.  

Alternatively, the rating criteria provide a Formula for 
Rating Intervertebral Disc Syndrome (IVDS) Based on 
Incapacitating Episodes rather than the General Rating 
Formula.  Under this IVDS formula, a 60 percent rating is for 
application with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Id.  A note to this formula defines an incapacitating episode 
as a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  Id.  Here, there is 
no evidence of any incapacitating episodes as defined.  

Taking into account all of the medical evidence of record, 
the Board finds that the limitation in forward flexion of the 
Veteran's thoracolumbar spine to 30 degrees or less warrants 
the currently assigned 40 percent rating, but that a higher 
rating is not warranted.  As noted in the foregoing rating 
criteria, a rating higher than the currently awarded 40 
percent requires medical evidence of either ankylosis of the 
entire thoracolumbar spine, ankylosis of the entire spine, or 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, none of which is shown 
by the credible medical evidence of record.  

As noted, a note in the spine rating criteria calls for 
evaluation of any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  While the evidence shows that the Veteran 
has intermittently exhibited some evidence of radiculopathy 
symptoms related to his back disability, both the May 2005 
examiner and the August 2008 neurological examiner made 
specific findings that there was no radiculopathy present, 
notwithstanding earlier EMG and nerve conduction studies that 
suggested radiculopathy.  The August 2008 neurological 
examiner specifically opined that "there is no neurologic 
impairment at this time."  

The August 2008 spine examiner opined that the Veteran has 
had intermittent radicular symptomatology, especially in an 
L5-S1 distribution.  The examiner also opined that the 
Veteran's urinary symptoms are more likely than not the 
result of his benign prostatic hypertrophy, and not related 
to any neurologic disease.  Similarly, the Veteran's reported 
gastroesophageal reflux disease (GERD) and erectile 
dysfunction were determined to be associated with local 
disease rather than with any neurologic disease.  While the 
August 2008 spine examiner opined that the Veteran's 
decreased left ankle jerk and the slightly reduced pin 
sensation on the lateral border of the left foot is more 
likely than not associated with the degenerative disk disease 
and osteoarthritis of the lumbar spine, the Board gives more 
weight to the opinion of the August 2008 neurologist's 
opinion that "there is no neurologic impairment at this 
time" because this examination was specifically a 
neurological examination, and because this examiner answered 
the Board's specific neurological question.  Moreover, the 
Board notes that these two examinations were only six days 
apart, suggesting that, if the spine examiner did, in fact, 
find a neurological deficit attributable to the underlying 
back disability, that would only serve to reinforce the 
preponderant opinion that any neurologic symptoms are 
intermittent symptoms of the back disability, and not a 
chronic disability for which a separate rating is warranted.  

Finally as regards the subject of a separate rating, the 
Board again notes that the parties to the joint motion agreed 
that the Board should consider whether a separate rating, 
even a non-compensable rating, under the applicable DC for 
neurological symptomatology is warranted.  Since the 
preponderance of the medical evidence of record leads the 
Board to the conclusion that there is no separate chronic 
neurologic abnormality associated with the Veteran's service-
connected back disability, a separate rating, even a non-
compensable separate rating, is not warranted for the period 
of the appeal.  

As noted above, the Court has found that staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where a service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart, supra.  Here, the Board finds that 
preponderance of the evidence of record shows that a staged 
rating is not warranted for this disability based on 
limitation or range of motion, on incapacitating episodes, or 
on the presence of associated objective neurologic 
abnormality, for the period of the appeal.    

Also as noted above, disability ratings are based as far as 
practicable on the average impairments of earning capacity.  
38 C.F.R. §§ 3.321(b), 4.1.  To accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits, or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b).  The Board 
finds, however, that the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  The current evidence of record does not 
demonstrate that the veteran's service-connected disability 
has resulted in frequent periods of hospitalization or in 
marked interference with employment due exclusively to this 
service-connected disability.  Id.  

It is undisputed that the veteran's back disability has an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.  Given 
the lack of evidence showing unusual disability, as discussed 
in the previous paragraph, with respect to the back that is 
not contemplated by the rating schedule, the Board concludes 
that a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.  

As regards the DeLuca criteria discussed above and in the 
joint motion for remand, the Board finds that, as discussed 
above, the examiner's all took these into account in their 
examination reports.  As a practical matter, however, the 
Board finds that application of the examiners' findings 
related to the DeLuca criteria does not alter the Board's 
conclusion that a higher rating is not warranted.  As 
discussed, there has been no finding of incoordination.  The 
examination reports indicated that the Veteran's normal 
endurance is affected by his back pain, that repetitive 
motion, which is a function of endurance, resulted in a 
reduced range of motion, and that the Veteran's spine 
disability results in fatigability.  However, none of these 
findings can result in a higher rating for the Veteran's back 
disability.  While the Veteran's range of motion was reduced 
by repetitive motion at one examination, the reduction was 
from 30 to 20 degrees, both of which warrant the presently 
assigned 40 percent rating.  As previously discussed, an 
increased rating above the 40 percent currently assigned can 
only be assigned if there is medical evidence of ankylosis of 
the spine or of incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, and 
there is no evidence of either.  Thus, applying the DeLuca 
criteria in the present context cannot produce an increased 
rating.  

In light of the medical evidence of record, the relevant 
portions of which were discussed above, and in light of the 
fact that none of the criteria required for an increased 
rating is present, the Board finds that the Veteran's 
disability picture more nearly approximates the criteria 
required for the 40 percent rating assigned, and that a 
higher rating is not warranted for the period of the appeal.  
38 C.F.R. § 4.7.  The Board also finds that there is no 
related separate disability present that warrants a separate 
rating for the period of the appeal.    


ORDER

Entitlement to an increased rating for chronic lumbar strain 
with intermittent L5-S1 radiculopathy, currently rated as 40 
percent disabling, is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals 



 Department of Veterans Affairs


